Motion by the Attorney General to lift stay of execution denied 18 January 2001. Petition by the Attorney General for writ of prohibition denied 18 January 2001. Petition by the Attorney General for a writ of certiorari to review the order of the Superior Court, Durham County, denied 18 January 2001. Petition by defendant for writ of certiorari to review the order of the Superior Court, Durham County, denied 18 January 2001. Petition by the Attorney General for writ of prohibition denied 19 February 2001. Petition by the Attorney General for writ of certiorari to review the order of the Superior Court, Durham County, denied 19 February 2001.